DETAILED ACTION
	This office action is in response to the divisional (DIV) application filed on September 12, 2020.  This application is a DIV of U.S. Application 15/462,866, which has matured into U.S. Patent No. 10,895,525 B2.
Claims 55-81 are pending, with claim 55 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on December 14, 2020 (two docs), December 7, 2020, November 23, 2020 (two docs), and November 1, 2020, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The corrected drawings were received on November 23, 2020.  These drawings are acknowledged.

Specification
The abstract of the disclosure is objected to because the abstract is too long.  Correction is required.  See MPEP § 608.01(b).  Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities: the first paragraph of the specification must include the most-recent US PTO data.  For example, the US Patent Number 10,895,525 B2 should be added.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 55, 57-62, 64-66, 76-77, and 79-81 are rejected under 35 U.S.C. 103 as being unpatentable over Alphonse et al. US 2012/0099112 A1, further in view of Froggatt et al. US 2011/0109898 A1, and further in view of Yun et al. U.S.P. No. 8,384,909 B2.
Regarding independent claim 55, Alphonse et al. US 2012/0099112 A1 teaches (ABS; Figures 2a, 2b, 8a, 8b, 10b, 11a, 11b, 15-17; corresponding text, in particular see paras [0039] – [0062], [0112] – [0119]; Claims) an optical fiber system (overall system Figs. 15-17) comprising: an optical system that generates light and provides the generated light to an optical port (light source at 101/141); a spatial optical switch 109 and an optical receiver 128 (receiver or “balanced detector”, which is a photo-detector (para [0051] Alphonse)) comprising integrated photodetectors (note frame of reference for “integrated”; and also coupled to a processor element 133 to process data and information), the spatial switch having an optical port that is coupled to the optical port of the optical system (light coupled to input of switch 109 of Alphonse), the spatial optical switch spatially processing the light generated by the optical system and providing the spatially processed light at a plurality of spatially distributed ports (“plurality of channels of the multiple fiber system or multi-core fiber”, para [0054] at different spatial positions); a multicore optical fiber 131 (fiber, individually shown in Figs. 2a, 2b, 8a, 8b, 10a, 10b, 11a, 11b, etc. and also as “multiple fiber system or multi-core fiber” 131 in Figs. 15-17) comprising a plurality of optical cores, a respective one of the plurality of optical cores at a first end of the multicore optical fiber being positioned to receive light from a respective one of the plurality of spatially distributed optical ports, the provided light at the plurality of spatially distributed optical ports propagating through the multicore optical fiber; and distal optics (either lenses 9 and/or prisms 11/13 at the end of the multicore fibers in Figs. 10a, 10b, 11a, 11b are “distal optics”) positioned adjacent to the second end (“distal” end of the fibers 131) of the multicore optical fiber so to receive the light provided at the plurality of spatially distributed optical ports propagated through the multicore optical fiber, and positioned to collect light from a sample 130 of interest so that the collected light from the sample of 
Regarding independent claim 55, Alphonse does not expressly teach (1) a “photonic integrated circuit” to provide spatially distributed optical ports and an “optical coupler” to directly couple to a respective one of a plurality of optical cores of a first end of a multicore optical fiber (from the source/laser of Alphonse), or (2) in which the “optical receiver” of Alphonse includes a “polarization element.”  Note these amended features were added to claim 55 on October 9, 2019 (in the parent ‘866 application) for missing feature (1), and in the amendment dated May 29, 2020 (in the parent ‘866 application) for missing feature (2).  However, Claim 55 was canceled in the parent ‘866 prosecution history. 
Regarding missing limitation (1), using a Laser / Source optical signal, then providing signals with a “photonic integrated circuit” with “optical coupler(s)” to provide the signals to a multicore fiber is taught by Froggatt et al. US 2011/0109898 A1 as a means for providing signals from a laser source to a multicore optical fiber by use of an integrated optical circuit of elements to provide the spatial optical switch to process (separate) the light.
Froggatt et al. US 2011/0109898 A1 teaches (ABS; Figures 1, 27, 28; paragraphs [0067] – [0069], [0133] – [0136], [0137] – [0147]; Claims) using an integrated optical photonic circuit (Fig. 27, at D) that receives optical signals from a Laser B and includes a spatial optical switch function that provides spatial processing of light at a plurality of spatially distributed optical ports, in which integrated optical couplers are used to directly couple the spatially separated/distributed (at least four reasonable interpretation of the Froggatt Fig. 27 teaching.  
Regarding missing limitation (2), the prior art of Yun et al. U.S.P. No. 8,384,909 B2 teaches detection of optical signals from a sample in which polarization properties are addressed and maintained in the detection section.  See, for example, Yun dependent claims 16-17, 42-43 and 67-68, but also the detection by use of a PDBD circuit in Fig. 10A.  One having ordinary skill in optics at the time of the effective filing date would have recognized, both from general skill in the art and the teachings of Yun, that having a “polarization element” as part of the optical data detection be usable to improve sensing properties to be processed, as feedback and implementation of a polarization balanced detector.  Also note the breadth of “polarization” element.  
Since Alphonse et al. ‘112, Froggatt et al. ‘898, and Yun et al. ‘909 are all from the same field of endeavor, the purposes disclosed by Froggatt et al. ‘898 and Yun et al. ‘909 would have been recognized in the pertinent art of Alphonse et al. ‘112.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teachings of Froggatt ‘898, to use a photonic integrated circuit with spatial processing of the light to spatially separate the signal, into separate optical cores of a multicore optical signal, with an integrated optical coupler function, and Yun et al. ‘909, to have a “polarization element” as part of the integrated optical receiver and photo-detection section, in the device of Alphonse et al. KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, there is no patentable distinction of independent claim 55 when considering the combined teachings of Alphonse et al. ‘112, and further in view of Froggatt et al. ‘898 and Yun et al. ‘909.

Regarding dependent claims 57-58, Alphonse includes an optical receiver 128 which includes direct detection of optical signals from the sample.
Regarding claim 59, all added structure of this claim is met by Alphonse because a plurality of areas/sections of the sample 130 can be measured and analyzed by the separate multicore fiber in different areas of the sample (sequential possible).
Regarding claims 60-61, the plurality of optical cores can be either coupled or non-coupled to other optical elements in operation, depending on the type of signal to these fibers.  There is no patentable structure in this claim because the “coupling” or “non-coupling” is not a structural feature as it relates to other components in the system.
Regarding claim 62, the cores are at least single-mode operation ([0094]).
Regarding claims 64-66, multiple (multi-element(s”)) lenses 9 (“lens array” for claim 65) are shown at the end of the fiber in Figs. 10a, 10b as the distal optics, which meets all structure added by these dependent claims.
Regarding claim 76, the optical system (input light) is inherently “connected” to the spatial switch element 109, either at 103, 104, or the connection point of 106 and must be connected somehow to operate properly in operation.  
Regarding claim 77, Figs. 6-7 show an optical connector from the switch to the multicore fiber probe element ([0103] – [0104]).
Regarding claims 79-80, see para [0051] of Alphonse (“reflected or scattered light returned from the sample”).
Regarding claim 81, since differing locations of the sample can be swept using the T-D OCT functionality, the sequential generation of lights can occur to create an improved view and detection of the sample in multiple dimension(s) ([0055]).

Claims 63, 69-75, and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Alphonse et al. US 2012/0099112 A1, further in view of Froggatt et al. US 2011/0109898 A1, further in view of Yun et al. U.S.P. No. 8,384,909 B2 (for base independent claim 55), and further in view of Bouma et al. U.S.P. No. 7,447,408 B2.
Regarding base independent claim 55, Alphonse et al. US 2012/0099112 A1, further in view of Froggatt et al. US 2011/0109898 A1, and further in view of Yun et al. U.S.P. No. 8,834,909 B2 make obvious this independent claim.  See the full obviousness rejection for claim 55 above in section (9).  
Regarding further dependent claims 63, 69-75, and 78, Alphonse et al. ‘016 and Froggatt et al. ‘898 and Yun et al. ‘909 do not expressly teach that the distal optics is a “distal optical module” (claim 63) which the Examiner interprets “module” to be standalone apart from (separate to) the multi-core fiber; or teach the scanning mirror (claims 69-75) for intended scanning uses; or teach an optical connector for the express 
Regarding claims 63 and 69-75, Bouma et al. U.S.P. No. 7,447,408 B2 teaches a “distal optics module” 66/66’ in Figs. 4a and 4b, one that couples a sensor/probe to/from an optical sample (“Sample”) to reflect or backscatter optical signals from this sample of interest.  Also note that Bouma et al. ‘408 Fig. 6E shows an example of a multi-core optical fiber with multiple cores usable in the system.  Additionally, scan or scanning mirrors are shown as usable with the system of Bouma (para [0046]), and these scan properties would have been recognized in the prior art of Alphonse because Alphonse teaches OCT and particular types of optical sensing and/or detecting. 
Since Alphonse/Froggatt/Yun and Bouma are all from the same field of endeavor, the purpose disclosed by Bouma would have been recognized in the pertinent art of Alphonse/Froggatt/Yun.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Bouma, to use a “module” for the distal optics, or to use a scanning mirror with the recognized intended types of scanning uses in the scan function of the OCT, in the sample analysis device of Alphonse/Froggatt/Yun, to improve optical coupling efficiency and detection properties in a computer controlled analysis of such sample of interest.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  There is no patentable distinction of further dependent claims 63 
Regarding dependent claim 78, using an optical connector in the system of Alphonse/Froggatt/Yun in order to couple at least a first and second portion of the multicore fiber together is an obvious design choice, as optical connectors are well-known and commonly used in the optical communications art to connect and secure optical elements together in operation.  There is no patentable distinction of using this obvious design choice of adding an optical connector, for the motivations of improving durability of the multi-core fibers, as well as decreasing optical sources of error based on vibration, etc.  See KSR.

Claims 56 and 67-68 are rejected under 35 U.S.C. 103 as being unpatentable over Alphonse et al. US 2012/0099112 A1, further in view of Froggatt et al. US 2011/0109898 A1, further in view of Yun et al. U.S.P. No. 8,384,909 B2 (for base independent claim 55), and further in view of Hirakawa US 2011/0218404 A1.
Regarding base independent claim 55, Alphonse et al. US 2012/0099112 A1, further in view of Froggatt et al. US 2011/0109898 A1, and further in view of Yun et al. U.S.P. No. 8,834,909 B2 make obvious this independent claim.  See the full obviousness rejection for claim 55 above in section (9).  
Regarding further dependent claims 56 and 67-68, Alphonse/Froggatt/Yun does not expressly teach that the OCT is a swept-source signal, with an integrated PIC in operation with the source.  Alphonse does teach a time-domain OCT system as shown in Figs. and claims 16-18 of Alphonse.  Yun also teaches OCT systems.  

Since Alphonse/Froggatt/Yun and Hirakawa are all from the same field of endeavor, the purpose disclosed by Hirakawa would have been recognized in the pertinent art of Alphonse/Froggatt/Yun.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Hirakawa, to use a swept source and integrated PIC, in the scan function of the OCT, in the sample analysis device of Alphonse/Froggatt/Yun, to improve optical coupling efficiency and detection properties in a computer controlled analysis of such sample of interest.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  There is no patentable distinction of further dependent claims 56 and 67-68 when considering the combination of Alphonse/Froggatt/Yun further in view of Hirakawa ‘404.

Conclusion
As a courtesy, the Examiner has re-listed each prior art reference used in the rejections above (for claims 55-81) on a clean copy of a PTO-892 as references A-E.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 23, 2021